Case: 3:20-cv-00758-wmc Document #: 29 Filed: 04/16/21 Page 1 of 17
Valuation Specialists, LLC - Full Service Appraisal Firm

APPRAISAL REPORT
BUSINESS VALUATION

HELBACH’S COFFEE HOUSE
MIDDLETON LOCATION

As of AUGUST 31, 2020

FOR

Brent Eisberner
Levine Eisberner, LLC
2802 Coho Street
Suite 201
Madison, Wisconsin 53713

BY

JEFFREY D. WHITE, ASA
VALUATION SPECIALISTS, LLC
FULL SERVICE APPRAISAL & CONSULTING FIRM

BUSINESS / REAL ESTATE / EQUIPMENT / LITIGATION
6731 LOWES CREEK COURT
EAU CLAIRE, WISCONSIN 54701
(715) 834-8210 - WISCONSIN OFFICE
(715) 379-0699 — CELL / JEFF
JEFF@VALUATIONSPECIALISTS.COM (E-MAIL)
WWW.VALUATIONSPECIALISTS.COM (WEB-SITE)
OFFICES IN WISCONSIN / MINNESOTA

 

Business Valuation, - 8/31/2020
Case: 3:20-cv-00758-wmc Document #: 29 Filed: 04/16/21
Valuation Specialists, LLC - Full Service Appraisal Firm

 

Page 2 of 17

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS
Title Page
Table of Contents
PAGE
Valuation Consultant's Report 3-6
Certificate of Valuation Consultant 7
VALUATION NARRATIVE AND ANALYSIS
Background Business Information 8-9
Valuation Procedure 10
Purpose 11
Information Used in Valuation 12
Valuation Approaches - General 13
Valuation Summary 14
Concluding Remarks 15
Statement of General Assumptions and Limiting Conditions 16-17
EXHIBIT I - ADJUSTED BALANCE SHEET
EXHIBIT I - CAPITALIZATION RATE ANALYISI
EXHIBIT II - UNADJUSTED INCOME STATEMENT COMPARISONS
EXHIBIT IV - DISCOUNTED CASH FLOW ANALYSIS
EXHIBIT V - CAPITALIZATION OF ADJUSTED EARNINGS METHOD /
(ADJUSTED)
EXHIBIT VI - IBIS INDUSTRY DATA

PROFESSIONAL QUALIFICATIONS - JEFFREY D. WHITE, ASA

 

Business Valuation - 8/31/2020
Case: 3:20-cv-00758-wmc Document #: 29 Filed: 04/16/21 Page 3 of 17

Valuation Specialists, LLC - Full Service Appraisal Firm

January 30, 2021

Brent Eisberner

Levine Eisberner, LLC
2802 Coho Street

Suite 201

Madison, Wisconsin 53713

RE: Business Valuation
Helbach’s Coffee House / Middleton, Wisconsin Location

At your request, we have completed a valuation of the Market Value of the business enterprise of
Helbach’s Coffee House / Middleton, Wisconsin location as of August 31, 2020. The valuation will be
used for potential litigation purposes. In addition, we take no responsibility in updating this report for
events and circumstances occurring after the date of the valuation. The attached report is an integral part
of this valuation, as it provides the basis for our opinion. This letter should be read only in conjunction
with it.

The valuation is predicated upon the financial statements for the three years ending December 31, 2019 and
interim financials as August 31,2020. We have not done a separate review or audit for this valuation but
have accepted the financial statements as previously presented.

The definition of market value is taken from the Appraisal Terminology Handbook, as published by
Ballinger Publishing.

Market Value - The most probable price in terms of money which a property should bring in the
competitive and open market under all conditions requisite to a fair sale, the buyer and seller each
acting prudently, knowledgeable and assuming the price is not affected by undue stimulus.

Another definition, having the same meaning, is as follows:

Market Value is "The price at which the property would change hands between a willing buyer
and a willing seller when the former is not under any compulsion to buy and the latter is not under
any compulsion to sell, both parties having reasonable knowledge of relevant facts. Court
decisions frequently state in addition that the hypothetical buyer and seller are assumed to be
able, as well as willing, to trade and to be well informed about the property and concerning the
market for such property." (Rev. Rul. 59-60, Sec. 2.02, 1959-1 C.B. 237).

 

Business Valuation- 8/31/2020 3
Case: 3:20-cv-00758-wmc Document #: 29 Filed: 04/16/21 Page 4 of 17
Valuation Specialists, LLC - Full Service Appraisal Firm

Implicit in this definition is the consummation of a sale as of a specified date and the passing of title from
seller to buyer under conditions whereby:

1. Buyer and seller are typically motivated.

2. Both parties are well informed and well advised, and each acting in what they
consider their own best interest.

3. A reasonable time is allowed for exposure in the open market.
4, Payment is made in cash or its equivalent.
5. Financing, if any, is on terms generally available in the community at the

specified date and typical for the property type in its locale.

6. The price represents a normal consideration for the property sold unaffected by special
financing amounts and/or terms, services, Sees, costs, or credits incurred in the
transaction,

The term "business enterprise," as employed in this report, refers to the combination of all tangible and
intangible assets of an operating business.

Market Value assumes a hypothetical situation with many built-in conditions and assumptions. Some
of those assumptions are incorporated into the definitions above. Other assumptions and conditions are
discussed or are implied or expressed in the attached Statement of General Assumptions and Limiting

Conditions. It should be clear that whenever any of those conditions do not apply or when special
“terms"' are negotiated, then the price can vary from the estimated Market Value.

In conjunction with this valuation, there are many factors that must be considered in the valuation of a
business enterprise. Among them are the pattern of historical performance and earnings, the Company's
competitive market position, experience and quality of management, marketability and others. Some of
those factors are outlined in Revenue Ruling 59-60 as the pertinent factors to consider in the valuation of
closely held businesses or securities in those businesses. The Internal Revenue Service issued Revenue
Ruling 59-60 (1959-1 C.B. 237) to indicate its viewpoint on the valuation of closely held securities. This
ruling, as amended by Rev. Rul. 65-192 & 65-193 (1965-2 C.B. 259 & 370) has been accepted by the
courts and the appraisal community as a basic guideline to the process. While the ruling was originally
promulgated for estate and gift tax purposes, it has become a guideline for other purposes as well.

 

Business Valuation - 8/31/2020
Case: 3:20-cv-00758-wmc Document #: 29 Filed: 04/16/21 Page 5 of 17
Valuation Specialists, LLC - Full Service Appraisal Firm

At a minimum, we have considered the eight pertinent factors to the extent that we feel it is relevant for the
purposes at hand. The eight factors which we have considered are:

1, The nature of the business and the history of the enterprise from its inception.
2. The economic outlook in general and the condition and outlook of the specific industry
3. The value of the tangible assets as represented on the books of the C ompany and

Sinancial condition of the business.

4, The potential earnings capacity of the business and its ability to pay a Jair return onan
investment.

5. The actual dividends or the ability of the business to pay dividends.

6. The presence of goodwill and other intangible assets in the overall enterprise value.

7. The size of the Company or size of the block of stock or security being valued.

Transactions or sales of similar securities, if available.

8. Market data of similar businesses including actual sales and offerings. Relevant
Jinancial and sale data of securities in publicly traded comparable companies,

It should be noted that the above definition does not cover all possible values of a business. For example,
the assumed buyer is a person who comes to the business and who buys it on the basis of its own financial
strength. Some buyers, however, may have other motives for purchasing a business, such as the
elimination of competition or the combination of two operations, that will provide a greater profit than each
business could provide separately.

Under these circumstances, there is information available to the buyer which is not available to the seller.
Although these buyers may be willing to pay a particular premium to buy a business, an appraiser generally
is not privy to this information unless specifically doing the valuation for the purpose of sucha sale. We
know of no such sale being imminent, and thus do not further consider this particular situation in forming
our opinion of value.

For Helbach’s Coffee House / Middleton, Wisconsin location. we have considered the
following approaches to value: cost approach, income approach and market data approach. The
cost approach attempts to estimate the cost of duplicating all the significant elements of a business. The
income approach determines the value of an entity that arises from its presumed ability to produce a profit
or return on investment for its owner. The market data approach shows that the value of an entity tends
to be determined by the cost of acquiring an equally desirable substitute. Our valuation was made in
accordance with standard procedures associated with each approach used.

 

Business Valuation- 8/31/2020 5
Case: 3:20-cv-00758-wmc Document #: 29 Filed: 04/16/21 Page 6 of 17
Valuation Specialists, LLC - Full Service Appraisal Firm

Based upon this valuation, it is our opinion that the Market Value of the equity business enterprise of
Helbach’s Coffee House / Middleton. Wisconsin Location as of August 31, 2020 has a

value of $800,000.

FOR He HAW IE He FHI He He He I II IE I OR BOI RI ITA IEEE ESE HIE IE Ie II HIE EE He de ee oe ee oe oe oe ae ee ee ee ee

This report has been made for valuation purposes and the information contained herein, while sufficient for
those purposes, is not guaranteed as to the accuracy of detail. We have gathered data from sources thought
to be relevant and reliable, and we have compiled this report using the data as a base and employing our
experience and judgment.

To the best our knowledge and belief, the statements contained in this report are correct, subject to the
assumptions and limiting conditions set forth.

Sincerely,

 

 

Jeffrey D. White, ASA

Valuation Specialists, LLC

Full Service Appraisal Firm

Business / Real Estate / Equipment /
Litigation

Date Signed: January 30, 2021

 

Business Valuation - 8/31/2020 6
Case: 3:20-cv-00758-wmc Document #: 29 Filed: 04/16/21 Page 7 of 17

Valuation Specialists - Full Service Appraisal Firm

CERTIFICATE OF VALUATION CONSULTANT

I certify that, to the best of my knowledge and belief:

The Statements of fact contained in this report are true and correct.

The reported analyses, opinions and conclusions are limited only by the reported assumptions and limiting
conditions and are my personal, impartial and unbiased professional analyses, opinions and conclusions.

I have no present or prospective interest in the property that is the subject of this report and no personal
interest with respect to the parties involved.

Ihave performed no services, as an appraiser or in any other capacity, regarding the property that is the
subject of this report within the three-year period immediately preceding acceptance of this assignment.

I have no bias with respect to the property that is the subject of this report or to the parties involved with
this assignment.

My engagement in this assignment was not contingent upon developing or reporting predetermined results.

My compensation for completing this assignment is not contingent up the development or reporting of a
predetermined value or direction in value that favors the cause of the client, the amount of the value
opinion, the attainment of a stipulated result, or the occurrence of a subsequent event directly related to the
intended use of this appraisal.

My analyses, opinions and conclusions have been prepared in conformity with the Uniform Standards of
Professional Appraisal Practice.

This report has been made in conformity with, and is subject to, the requirements of the Principles of
Appraisal Practice and the Code of Ethics of the American Society of Appraisers, Institute of Business
Appraisers and the Appraisal Institute.

I have made a personal inspection of the property that is the subject of this report.

No persons, other than the undersigned or those acknowledged in this report, prepared the analysis, values
or conclusigns set forth in this report.

 

Dated: January 30, 2021

 

" Jeffrey D. WhiteASA
Valuation Specialists, LLC
Full Service Appraisal Firm
Business / Real Estate / Equipment / Litigation

 

Business Valuation - 8/31/2020 7
Case: 3:20-cv-00758-wmc Document #: 29 Filed: 04/16/21 Page 8 of 17

Valuation Specialists, LLC - Full Service Appraisal Firm

BACKGROUND BUSINESS INFORMATION

DEFINITION OF MARKET VALUE:

The most probable price which a property should bring in a competitive and open market under all
conditions requisite to a fair sale, the buyer and seller, each acting prudently, knowledgeably and assuming
the price is not affected by undue stimulus. Implicit in this definition is the consummation of a sale as of a
specified date and the passing of title from seller to buyer under conditions whereby:

1. buyer and seller are typically motivated

2. both parties are well informed or well advised, and each acting in what he considers his own
best interest

3. a reasonable time is allowed for exposure in the open market

4, payment is made in terms of cash in U.S. dollars or in terms of financial arrangements
comparable thereto; and

5. the price represents the normal consideration for the property sold unaffected by special or

creative financing or sales concessions granted by anyone associated with the sale.

SOURCE: a) Office of the Comptroller of the Currency under 12CFR. Part 34 Subpart C- Appraisals
34.42 Definitions (F).
b) Tenth Addition of The Appraisal of Real Estate, as published in 1992 by the Appraisal
Institute
SCOPE OF APPRAISAL:

The scope of the appraisal included independent investigations and analysis including an inspection of the
property. In the appraiser's opinion, the research sources used were Sufficient for the discovery of
comparable market data and the sales recited and analyzed are sufficient to provide a reliable value
estimate for the property being appraised. However, because of the diversity of the information discovery
process, there may be other data which may be more comparable, more recent or more suitable to the sub-
ject property which was not discovered and which was, therefore, not included in the analysis.

The client and intended user of this report is Attorney Brent Eisberner and the Owners of Helbach’s
Coffee House.

 

Business Valuation - 8/31/2020 8
Case: 3:20-cv-00758-wmc Document #: 29 Filed: 04/16/21 Page 9 of 17

Valuation Specialists - Full Service Appraisal Firm

BACKGROUND BUSINESS INFO

THE APPRAISAL PROCESS:

An appraisal is defined as "A definite, written, detailed opinion of a qualified appraiser as to the market
value of property." The appraisal is designed to assist in decision making regarding a particular property.

In professional appraisals, three approaches to value are considered and usually applied: (1) Cost

Approach, (2) Market Data Approach, (3) Income Approach. All approaches apply data that are derived
from the market.

In the Cost Approach, the component parts of the subject property are analyzed and an estimate of what it
would cost in the market to replace them with property of like utility and value is made. Land is broken
into use classes, each evaluated on its value in the market. The value of the assets are valued based on
current market values. Depreciation is defined as loss in value from any cause and may be physical wear,
functional and/or economic obsolescence.

The Market Data Approach involves market analysis of properties that have been sold. Each property is
compared with the subject property (the property being appraised) on numerous factors; some being time of
sale, size, location, quality and improvements. Since no two properties are alike, each factor is given a
dollar value in comparison to the subject. This is the concept of "comparable sales," which is based on the
economic principle of substitution and states: "One will not pay more for an item than for another item of
equal utility."

The Income Approach usually involves the capitalization of net income. The appraiser outlines annual
income under typical use and management using market income and expenses. The capitalization rate is
derived from the market, using actual data from similar properties and similar investment criteria.

The final process is correlation of the approaches and selection of the approach or approaches that most
accurately represent market value.

 

Business Valuation- 8/31/2020 9
Case: 3:20-cv-00758-wmc Document #: 29 Filed: 04/16/21 Page 10 of 17

Valuation Specialists — Full-Service Appraisal Firm

VALUATION PROCEDURE

In any business, there are usually three broad categories of assets which may exist. The categories are:

L Working Capital
2. Fixed Assets
3. Intangible Assets

Working Capital is the difference between current assets and current liabilities. The value of the current
assets less liabilities is usually the amount shown on the financial statements. The reliability of the
financial statements is increased when they have been audited. The valuation consultant does not perform
an audit of the financial statements, but instead relies on the statements which are provided by the client.

If it is necessary to adjust in any of the current accounts, those adjustments will be discussed in the detailed
valuation section of this report.

Fixed Assets include those "hard" assets in the business. Examples of fixed assets are land, land
improvements, leasehold improvements, buildings, furniture and fixtures, machinery and equipment,
vehicles, etc.

Intangible Assets often have significant value in an operating business. Intangible assets include
goodwill, going concern value, customer lists, patents, trademarks, trade secrets, employee organization,
franchises, trade name, leasehold interest, etc. The value of intangible assets is related to the economic
benefit which they provide to the owner. If no income is expected to be derived from intangibles, then
there can be no significant value. Prudent purchasers will make investments based upon their analysis of
the expected return on the investment. Therefore, it would be unreasonable to expect a prospective
purchaser to pay anything extra for intangibles if no income is to be anticipated.

The valuation began upon receipt of certain financial information relating to the financial performance of
the Company. Specifically, we analyzed the financial statements, covering year ending

December 31, 2019 and interim financials as of August 31,2020. The information obtained from the
company was combined with information contained in the public domain and in our files. Following the
data collection phase of the assignment, time was spent analyzing the data. Numerous comparisons were
made resulting in the selection of certain approaches to value. The indications of value were weighted and
a final conclusion was reached.

 

Business Valuation- 8/31/2020 10
Case: 3:20-cv-00758-wmc Document #: 29 Filed: 04/16/21 Page 11 of 17

Valuation Specialists — Full-Service Appraisal Firm

PURPOSE

The purpose of this appraisal is to determine the market value of the company “He/bach’s Coffee
House / Middleton, Wisconsin Location” as of August 31, 2020. The market value

indications as derived from this appraisal will be used for potential litigation purposes.

 

Business Valuation- 8/31/2020

7
Case: 3:20-cv-00758-wmc Document #: 29 Filed: 04/16/21 Page 12 of 17

Valuation Specialists - Full Service Appraisal Firm

INFORMATION USED IN VALUATION

Many sources of information were used when preparing this valuation.

The sources of information used and considered (if applicable) for this valuation included the following:

CoP NnN MP YND

_—-— _-_——_— —
Ww NF ©

financial statement / tax returns for fiscal years ended December 31, 2019 and interim
financials as of August 31, 2020

depreciation schedule and property records supplied to us by management
schedule of owners' compensation

copies of equipment and property records

trade associations and industry sources

industry information

Duff & Phelps 2019 Industry Cost of Capital
Duff & Phelps 2019 Guide to Cost of Capital
internet sources

IBIS Industry Report

Pratt’s Stat’s comparable sales data

Business Reference Guide

Discussions with owners

 

Business Valuation -

8/31/2020

12
Case: 3:20-cv-00758-wmc Document #: 29 Filed: 04/16/21 Page 13 of 17

Valuation Specialists - Full Service Appraisal Firm

VALUATION APPROACHES - GENERAL

The purpose and function of the valuation and the definition was given in the Valuation Consultant's
Report. The valuation procedures and techniques must be consistent with the purpose of the valuation and
the definition of market value. The discussion in this section is intended to provide an overview of the
three basic valuation approaches available that may be used in the valuation process. While all of these
methods are not used in every case, consideration has been given to those methods which are deemed to be
appropriate for this company in arriving at our opinion of value.

The methods discussed in this section are presented to demonstrate methods which may be used to value
the total business enterprise, or 100 percent of a business.

In the valuation of any property or business, there are generally three approaches to value which may be
examined as indicators of value. These three approaches are:

1. The Cost Approach
2. The Income Approach
3. The Market Approach

The Cost Approach is an approach in which the value is derived by estimating the cost to reconstruct the
property or business. From this replacement cost, an appropriate deduction is made for physical
deterioration and/or obsolescence. The Cost Approach is particularly appropriate when the property is
new or where no comparable properties exist in the marketplace. In valuing businesses, the Cost
Approach will be most meaningful when the value of the business consists primarily of tangible assets.

The Cost Approach is generally not useful when valuing intangible assets.

The Jncome Approach is a valuation process in which the dollar income expected to be generated by an
asset is converted into a value estimate. Variations of the Income Approach are widely applied in valuing

income-producing properties and businesses.

In the Market Approach, value is estimated using prices paid in actual comparable market transactions or
current listings. Sales of similar properties or businesses are analyzed to derive a meaningful common
denominator. This common denominator is then used as an indication of the most probable sales price of

the property or business being valued.

In each of these approaches, various methods and variations may be employed and considered.
Discussion of some of the primary variations and techniques will be found in the more detailed discussion

of the specific methods of valuation in this report.

 

Business Valuation - 8/31/2020 13
Case: 3:20-cv-00758-wmc Document #: 29 Filed: 04/16/21 Page 14 of 17

Valuation Specialists, LLC - Full Service Appraisal Firm

VALUATION SUMMARY

FINAL ESTIMATE OF VALUE:

The choice of valuation approaches used in a specific situation depends upon different factors. More
specifically, the choice is determined by the type of business being valued, the reason for the valuation and

the availability of necessary information.

To determine market value for the company, we analyzed all three approaches to value. The income_
approach typically receives the most emphasis because it best represents an amount a typical investor
would invest for the return of earnings that the company should support. In the market approach, several
methods have been considered for this company. While these methods required adjustments and
subjective estimates, many are used within the general business marketplace. The market approach used
has been considered as a test / check against the income approaches to value. In the cost approach, the
valuation consultant considered each asset category separately as a contributor to the overall business

enterprise value.
BAICIGIIOI III CIO ICICI II IGOR III III ICI ICI II HIGH de ede doa ded ea eae le ee oe te de se de a ae ae oe oe oe oe

Based on these approaches, current economic conditions, industry conditions and the present characteristics

of the Helbach’s Coffee House / Middleton, Wisconsin Location, I believe that a reasonable estimate

of market value for the business enterprise to be $800,000 as of August 31, 2020.

The choice of valuation approaches used in this situation depends upon a number of different factors.
More specifically, the choice is determined by the type of business assets being valued, the reason for the

valuation and the availability of necessary information.

 

Business Vatiation- 8/31/2020 14
Case: 3:20-cv-00758-wmc Document #: 29 Filed: 04/16/21 Page 15 of 17
Valuation Specialists, LLC - Full Service Appraisal Firm

CONCLUDING REMARKS

Throughout this valuation, we have endeavored to analyze the subject property and financial data in the
same manner as a prospective purchaser would. The analysis is subject to assumptions and conditions
specified in this report and in the attached Statement of General Assumptions and Limiting Conditions.
The reasoning and procedures employed have been set forth in the preceding valuation report. The

analysis and conclusions are supported to a greater degree in the working papers.

The valuation is based upon our estimate of realizing a fair return on the investment in assets which
presently exist in the business. The valuation analysis included discussions with management concerming
the history and nature of the business; a study of the economic status and prospects of the business; a
review and analysis of historical financial information and other pertinent records and documents furnished
to us. The financial statements and other records and documents were accepted, without investigation, as

properly representing the company, its operations and condition.

 

Business Valuation - 8/31/2020 15
Case: 3:20-cv-00758-wmc Document #: 29 Filed: 04/16/21 Page 16 of 17

valuation specialists, LLC - Full Service Appraisal Firm

 

STATEMENT OF GENERAL ASSUMPTIONS AND LIMITING
CONDITIONS

The service provided by Valuation Specialists, LLC has been performed in accordance with recognized
professional valuation standards and the Code of Ethics of the American Society of Appraisers (ASA).
Our compensation is not contingent upon our conclusions of value. We assume, without independent
verification, the accuracy of all data provided to us. Al files, working papers or documents developed
during the assignment shall be our property. We will retain this data for at least five years.

Opinions are subjective and can be greatly altered by a change in underlying assumptions or conditions.
The valuation consultant's opinion does not constitute advice for any specific action. The giving of advice
would connotate a presumption of applicability and even fairness of assumptions and conditions in a
specific instance. The valuation consultant has not made such presumptions, but instead offers an opinion
of value under the hypothetical assumptions and conditions which are expressed or implied. Since the
valuation consultant offers no specific advice, he assumes no responsibility or liability for subsequent
actions which may be taken by the client. In accepting this document, the client agrees that he/she
understands and accepts this provision. The valuation consultant's opinion is subject, further, to the
following assumptions and conditions:

1. The property or business has been valued assuming responsible ownership and good management
unless otherwise set forth in the report. Any assumed liabilities are shown in the report, and it is
assumed that no contingent liabilities exist unless otherwise noted.

2. The valuation consultant has not considered the impact of unknown legal contingencies, taxes or
costs payable on a sale, or other matters outside the scope of this valuation engagement. The title
of all real estate and improvements are assumed to be good and in marketable condition.

3. No right is given to publish all or part of the valuation report or attachments without the valuation
consultant's consent. No right to expert testimony is included unless agreed in advance.

4, The valuation consultant has no present interest or contemplated interest in the property being
valued. Neither his employment nor his fee is contingent upon the value opinion given.

 

Business Valuation - 8/31/2020 16
Case: 3:20-cv-00758-wmc Document #: 29 Filed: 04/16/21 Page 17 of 17

 

Valuation Specialists, LLC - Full Service Appraisal Firm

10,

11.

12.

STATEMENT OF GENERAL ASSUMPTIONS AND LIMITING
CONDITIONS - continued

The valuation consultant has gathered information from sources thought to be reliable. While the
data cannot be guaranteed, the valuation consultant certifies that to the best of his knowledge and
belief, the statements, information, source data, and materials contained in this valuation and
working papers are correct.

Data supporting the valuation consultant's opinion is more fully documented in the valuation
consultant's working papers. Papers located in the confidential file at the valuation consultant's
office and are available for reference as necessary.

The valuation is valid only for the purpose stated herein. Any other use or reliance by the client
or third parties is invalid.

This valuation opinion is given for the benefit of the client. The opinion shall not be revealed to
unauthorized third parties without the consent of the valuation consultant. In that case, the entire
opinion shall be revealed including all attachments and this Statement of General Assumptions
and Limiting Conditions. The valuation consultant shall assume no liability for any actions,
which third parties may take, based upon their interpretation of this opinion.

The opinion given in this engagement assumes that the business will continue to be operated in its
present form. In this context, we have valued the business as a closely held business giving due
consideration to the risks and limitations as appropriate.

Synergies relating to a sale, a leveraged restructuring, or a public offering have not been
considered. If material changes occur in ownership, financing or public offering opportunity; the
impact upon value could be significant and the assumptions inherent in this valuation could be
invalid.

The value estimate is predicated on the assumption that there is no hazardous material on or in the
property that would cause a loss in value. The valuation consultant, however, is not qualified to
detect potentially hazardous materials which may affect the value of the property. No
responsibility is assumed for any such conditions, or for any expertise or engineering knowledge
required to discover them. The client is urged to retain an expert in this field, if desired.

This appraisal is valid only for the appraisal date or dates specified herein and only for the
appraisal purpose or purposes specified herein. The client warrants that any reports, analysis, or
other documents prepared for it by the appraiser will be used only in compliance with all
applicable laws and regulations.

 

Business Valuation -

8/31/2020 17
